

114 HR 6088 IH: Hospital Quality Rating Transparency Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6088IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Renacci (for himself, Miss Rice of New York, Mr. Collins of New York, Mr. Heck of Nevada, Mr. Engel, Mr. King of New York, Mr. Crawford, Mr. Katko, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo delay for one year the release of the Overall Hospital Quality Star Ratings, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Hospital Quality Rating Transparency Act of 2016. 2.One-year delay for release of Overall Hospital Quality Star Ratings (a)In generalThe Secretary of Health and Human Services, with respect to any Overall Hospital Quality Star Ratings for hospitals developed or implemented pursuant to section 1886(b)(3)(B)(viii)(VII) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)(VII)) or section 1833(t)(17)(E) of such Act (42 U.S.C. 1395l(t)(17)(E)) (such as ratings generated by the rating system described in the Fact Sheet issued by the Centers for Medicare & Medicaid Services through the QualityNet Internet website entitled Overall Hospital Quality Star Ratings Fact Sheet, July 2016 Preview Period)—
 (1)shall make publicly available detailed information on the methodology used to calculate such Ratings;
 (2)shall have the validity and accuracy of such methodology confirmed by an independent statistician not otherwise engaged by the Secretary in star ratings measure development activities;
 (3)shall provide, with respect to the ratings system that is to use such methodology and data to calculate such Ratings, a public comment period that—
 (A)begins on a date that is after the date on which the Secretary, under paragraph (1), makes publicly available the detailed information described in such paragraph; and
 (B)is at least 60 days in duration; and (4)may not make such Ratings publicly available (such as by publishing on the Internet website commonly known as the Hospital Compare website) on a date that is before the latest of—
 (A)the date on which the independent statistician described in paragraph (2) provides the confirmation described in such paragraph;
 (B)the date on which the public comment period described in paragraph (3) concludes; and (C)July 31, 2017.
 (b)Application in case of publication before enactmentIn the case that the Secretary publishes such Ratings on the Internet website commonly known as the Hospital Compare website on a date that is before the date of the enactment of this Act, the Secretary shall apply subsection (a) by—
 (1)removing such Ratings from such Internet website as soon as is practicable; and (2)in accordance with subsection (a)(4), not republishing after the date of the enactment of this Act any such Ratings on such Internet website or otherwise so making any such Ratings publicly available on a date that is before the latest of the dates described in subparagraphs (A), (B), and (C) of such subsection.
				